Title: To George Washington from Alexander White, 8 April 1798
From: White, Alexander
To: Washington, George



Dear Sir
Philadelphia 8th April 1798

The Senate did not sit on Friday and met yesterday only to adjourn, so that our City business remains undetermined—Mr Howard is arrived; he will take a decided part in favr of the measure, though a Baltimorian in Maryland, in Congress he is a Marylander. Mason was expected on Friday, I know not whether he is yet arrived. I hope a decision will take place tomorrow, and that either 66,666 dollars will be granted; or the 100,000 dollars which may yet be borrowed under the guarantee; advanced by Congress; this last Idea was started by Mr Hillhouse; Were I sure that sum could

yet be borrowed, I would advise our Friends to oppose the grant from Congress, and risk the bill (when amended) for 66,666 dollars; but in the present state of uncertainty I submit to them to pursue the measure which they judge most safe—The very extraordinary communications from our Ministers in France will be published Tomorrow. Sketches you have no doubt seen in the papers. I hope they will unite the People of this Country as one Man. I did suppose the opposition in Congress would vanish; but I understand it will still be kept up, though I know not on what ground. the most violent do not pretend to justify the conduct of France or to censure our own Goverment in recent transactions—On the contrary they admit, that the President went as far in his instructions, and some say further than they would have agreed to; and surely an affiliation with the French on the principles of republicanism and the purity of their manners can no longer be subjects of declamation—With the most fervent wishes for the continuance of the Peace of our Country—I remain Dear Sir Your most Ob. Servt

Alexr White

